Case 1:19-cr-O0065-SPW Document 109 Filed 06/16/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR-19-65-BLG-SPW

Plaintiff,
ORDER GRANTING MOTION TO

VS. DISMISS COUNT XIV OF THE

SUPERSEDING INDICTMENT
STEPHEN PHILLIP CASHER,

Defendant.

 

 

Upon the United States’ Unopposed Motion to Dismiss Count XIV of the
Superseding Indictment (Doc. 103), and good cause appearing,

IT IS HEREBY ORDERED that the motion to dismiss Count XIV of the
Superseding Indictment (Doc. 103), is GRANTED.

The Clerk of Court is directed to notify the parties of the making of this
Order.

ate
DATED this /°__ day of June, 2020.

A a f/. Ct By PA. ~
“ SUSAN P. WATTERS
United States District Judge

 
